

 S490 ENR: B–47 Ridge Designation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 490IN THE SENATE OF THE UNITED STATESAN ACTTo designate a mountain ridge in the State of Montana as B–47 Ridge.1.Short titleThis Act may be cited as the B–47 Ridge Designation Act.2.Designation of B–47 Ridge, Montana(a)Designation(1)In generalThe unnamed mountain ridge located at 45°14′40.89″ N., 110°43′38.75″ W. that runs south and west of Emigrant Peak in the Absaroka Range in the State of Montana, which is the approximate site of a crash of a B–47, shall be known and designated as B–47 Ridge.(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the ridge described in paragraph (1) shall be deemed to be a reference to B–47 Ridge.(b)Authorization for plaque(1)In generalThe Secretary of Agriculture may authorize the installation and maintenance of a plaque on B–47 Ridge that—(A)memorializes the 1962 crash of the B–47 aircraft at the site; and(B)may include the names of the victims of the crash.(2)Authorized terms and conditionsThe Secretary of Agriculture may include any terms and conditions in the authorization for a plaque under paragraph (1) that the Secretary of Agriculture determines to be necessary.(3)FundingNo Federal funds may be used to design, procure, install, or maintain the plaque authorized under paragraph (1).Speaker of the House of RepresentativesVice President of the United States and President of the Senate